Per Curiam.
By the terms of the act of incorporation the defendant is to pay the expense of the jury without regard to the event. Nothing is said of the costs of witnesses, because it was not intended that there should be witnesses.. The jury are to judge for themselves on- view of the premises, and not by the opinions of witnesses ; who could testify to no more than is apparent to the senses of the viewers. Beside it would give an unreasonable advantage to the petitioner, were he at liberty to swell the costs at pleasure by a cloud of-immaterial witnesses, and without a correspondent risk to himself. The order was therefore erroneous.
Judgment reversed for the costs of the petitioner’s witnesses, and affirmed for the residue.